Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-7, 14 and 15 are currently under examination, wherein no claim has been amended in applicant’s reply filed on April 22nd, 2021.  Applicant’s election of Invention I, Claims 1-7, 14 and 15, with traverse in the reply is acknowledged.  The non-elected Invention II, Claims 8-13, has been withdrawn by the applicant in the same amendment.
The traverse is on the ground(s) that there is no undue burden on the examiner to search Groups I and II together. This is not found persuasive because the restriction requirement has been based on PCT Rules 13.1 and 13.2 rather than MPEP §803. The inventions I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the common technical feature in all groups (i.e. the semi-finished product in the instant case) cannot be a special technical feature if it has already been shown in the prior art (i.e. Spyros). Inventions I and II lack the same or 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-5, 7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE (102013105362 A1). Because DE (‘362 A1) is in German, its patent family member Sikora et al. (US Pub. 2016/0108485 A1) has been relied upon to establish the ground of rejection herein.
	With respect to claims 1-5, 7, 14 and 15, Sikora et al. (‘485 A1) discloses a method for producing a steel tailored tube comprising a first segment having a uniform cross-section along its length, a second segment having a non-uniform cross-section along its length (e.g. a conical profile) and a third segment having a uniform cross-section along its length comprising joining the first segment to a connecting end of the second segment at a joint by laser welding; joining the third segment to the other connecting end of the second segment at another joint by laser welding to form a semi-finished product; heating the semi-finished product to a hardening temperature; forming the semi-finished product in a forming tool by internal high-pressure forming methods (i.e. hydroforming methods) with a pressurized gas as a forming medium to produce the steel tailored tube having a desired shape; quenching the steel tailored tube with a . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sikora et al. (‘485 A1) in view of Colosseo et al. (US Pub. 2015/0343519 A1).
	The teaching of Sikora et al. (‘485 A1) regarding claims 1-5, 7, 14 and 15 has been discussed above.
	With respect to claim 6, Sikora et al. (‘485 A1) does not specify the gas pressure range as claimed. Colosseo et al. (‘519 A1) discloses hydroforming a steel tubular element by means of gas, such as for example nitrogen at a pressure of 400-800 bar (abstract and paragraphs [0001]-[0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hydroform the semi-finished product of Sikora et al. (‘485 A1) as disclosed by Colosseo et al. (‘519 A1) in order to produce the steel tailored tube having a desired shape as disclosed by 
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/14/2021